Citation Nr: 1144098	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, diagnosed as chronic obstructive pulmonary disease (COPD) and pulmonary emphysema. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1955 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York.

This case was previously before the Board in April 2009 and was remanded for additional development.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Because the record is not adequate for appellate review, this matter is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a respiratory disorder, diagnosed as chronic obstructive disease and pulmonary emphysema, as a result of exposure to a gas chamber during service.  The Board remanded this matter in April 2009 in part to substantiate the Veteran's assertion that he was exposed to toxic chemicals both in basic training and at some point during active service.  The RO/AMC was directed to contact the appropriate service department and/or U.S. Government agency to research the Veteran's allegations that:


a. He was exposed to toxic chemicals during basic military training, and;

b. His installation in Tampa, Florida was sprayed with toxic chemicals during his stationing.

Page 5, Board remand dated April 10, 2009.

The RO/AMC does not appear to have complied with this directive, and the claim must again be remanded. Stegall, above. 

The Board is cognizant of the difficulty of substantiating the asserted in-service events. The Veteran's service records are unavailable due to a 1973 fire at the National Personnel Records Center (NPRC), and attempts to reconstruct these records have been unsuccessful. A May 2011 RO formal memorandum to the claims file indicates the unavailability of the Veteran's service treatment records. However, when service records cannot be located, through no fault of the Veteran, the law imposes on VA a "heightened" obligation to develop the claim; more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine. See O'Hare v. Derwinski, 1 Vet. App. 365; Moore v. Derwinski, 1 Vet. App. 401 (1991).  

Given both the apparent unavailability of service records, the Board notes that the Veteran alleges the following in-service events:

1. He was exposed to an unknown toxic gas during a training exercise where he was required to enter a gas chamber, as a result of which he became nauseated and dyspneic;    

2. He was then treated by military medical authorities for two to three weeks and he was required to wear a black disk for a total of three years;  

3. He was treated for pneumonia three times while stationed in Florida, and that he was exposed to other toxic chemicals that were sprayed on base.  

The Veteran is unaware of the identity of the alleged toxic substance to which he was exposed. He apparently received no specialized training while in service involving the handling of chemical substances. Apparently, the Veteran may have been exposed to crowd control "CS" gas, which was routinely used during military training exercises.  

In the April 2009 remand, the Board directed the RO to ascertain whether there were records of toxic chemicals being sprayed while the Veteran was stationed in Florida.  The Veteran has submitted a news report discussing the presence of such chemicals.  The March 2011 formal finding of unavailability notes that personnel records, sick reports, and morning reports were unavailable; however, no mention was made of attempts to collect records regarding the military's use of and the Veteran's alleged exposure to, toxic chemicals.  Stegall, supra. 

The Board has also determined that given recent rulings by the appellate courts, a VA examination must be conducted. Treatment records indicate that post service, the Veteran reported an in-service history of having had pneumonia. 

The earliest available medical evidence is dated approximately 35 years after service. In a February 1993 letter from D.S., M.D., the physician stated that the Veteran was referred for evaluation of exertional shortness of breath.  His symptoms had progressed over the prior six months.  The Veteran stated that he had occasional, fleeting left-sided chest pains which were migratory in location and which lasted a couple of seconds.  The Veteran had also been diagnosed with emphysema.  

However, Dr. D. S. noted that the Veteran had no history of pneumonia and that he was a former smoker of one to one-and-a-half packs a day for 35 years.  The report also stated that the Veteran formerly did construction work and was unsure about asbestos exposure.  

In February 1994, the Veteran underwent a comprehensive physical examination.  The examiner stated that the Veteran had a long history of obstructive pulmonary disease, secondary to tobacco abuse with a 50-pack year history.  The report also stated that the Veteran had done construction work and may have been exposed to asbestos.  A chest x-ray revealed a normal cardiovascular silhouette and the results of a pulmonary function examination were suggestive of some obstructive pulmonary disease.  

The Veteran has submitted an October 2000 opinion from D.G., M.D.  Dr. D.G. repeated the Veteran's reported history, noting that he had been exposed to a gas chamber during service which caused nausea and dyspnea.   He acknowledged that the type of gas to which the Veteran was exposed is unknown, but opined that "air trapping distal to bronchial/bronchiolar occlusive disease (the latter is the lesion in cases of gassing) may lead to air-trapping and bullous change."  Dr. D.G. also noted that the Veteran had a one-pack-per-day smoking habit that lasted for twenty years.  

In November 2000, the Veteran was seen for a VA pulmonary consultation.  In that report, the examiner again noted the factual history as provided by the Veteran of exposure to an unknown gas, and subsequent dyspnea and nausea.  The physician stated "if gas exposure was associated with profound bronchitis, post-obstructive hyperinflation and air-trapping may have resulted."  The VA physician also noted that the Veteran may have alpha-1 antitrypsin deficiency, which would be affected by multiple bouts of pneumonia. However, the VA physician did not elucidate with any detail what medical significance could be attached to the Veteran's assertions of in-service events and his documented history of smoking.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, given the evidence submitted by the Veteran in support of his claim and the heightened duty to assist, a VA examination is necessary prior to adjudicating this claim.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO/AMC will contact the appropriate service department and/or U.S. Government agency to research the Veteran's allegations that:

a. He was exposed to toxic chemicals during basic military training, and;

b. His installation in Tampa, Florida was sprayed with toxic chemicals during his stationing

 and will fully document such efforts and results. 

2. The RO/AMC will afford the Veteran the medical examination detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

i. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

ii. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

iii. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
iv. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
v. The examiner must respond to the following inquiries:

Given the Veteran's documented medical history; his assertion of being exposed to toxic substances in service, and his documented history of cigarette smoking, does the Veteran have a respiratory disorder that is etiologically related to any incident of his active service, including the exercise in which he was in a gas chamber in June 1955? 

Absent the submission or obtaining of any other information substantiating the Veteran's claimed in-service exposure to toxic chemicals, the examiner will be instructed to assume that the Veteran was exposed to crowd control gas during training in this rendering his opinion.

vi. In forming an opinion, the examiner's attention is called to the following:

a. The Board's finding that, absent to contrary evidence, the Veteran was exposed to crowd-control "CS" gas during service;

b. The Veteran was sent into a gas chamber for two to four minutes during an exercise in service in June 1955 and inside the gas chamber he became nauseated and dyspneic.  The dyspnea continued for several days and then subsided.  

c. The Veteran's history of smoking from 1957 to 1986, approximately one to one-and-one-half packs of cigarettes per day.  

d. The Veteran's diagnoses of COPD and dyspnea in 1986.

e. The October 2000 letter from D.G., M.D., which states that "air trapping distal to bronchial/bronchiolar occlusive disease (the latter is the lesion in cases of gassing) may lead to air-trapping and bullous change."  

f. The November 2000 VA pulmonary consultation, which states that "radiographic evidence of bullous disease is quite prominent and exceeds that expected on the basis of his moderate cigarette smoking exposure, although it could be complicated by the multiple episodes of pneumonia.  Additionally, it is difficult to ascertain the nature of his gas exposure 45 years ago.  However if exposure was associated with profound bronchitis or bronchiolitis, post-obstructive hyperinflation and air-trapping may have resulted."

g. The Veteran's claim that he was treated three times for pneumonia during service and again for two cases on pneumonia in 1985 and 1986.  See Veteran's statement, dated September 2009.

h. The Veteran's post-service career in construction and maintenance, in which the Veteran denies exposure to asbestos.

3. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claim of service connection for a respiratory disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



